Exhibit 10.8.18

EXECUTION VERSION

ADDITIONAL SECURED DEBT DESIGNATION

Reference is made to the Collateral Agency Agreement dated as of April 25, 2019
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Agency Agreement”) among Gogo Inc., a
Delaware corporation (the “Parent”), Gogo Intermediate Holdings LLC, a Delaware
limited liability company (the “Company”), Gogo Finance Co. Inc., a Delaware
corporation (the “Co-Issuer” and, together with the Company, the “Issuers”), the
other Grantors from time to time party thereto, U.S. Bank National Association,
as Trustee under the Indenture (as defined therein) and U.S. Bank National
Association, as Collateral Agent. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Agency
Agreement. This Additional Secured Debt Designation is being executed and
delivered in order to designate additional secured debt as Priority Lien Debt
entitled to the benefit of the Collateral Agency Agreement.

The undersigned, the duly appointed Executive Vice President, Chief Financial
Officer and Treasurer of the Company and Executive Vice President, Chief
Financial Officer, Treasurer and Assistant Secretary of the Co-Issuer hereby
certifies on behalf of the Issuers that:

(A)        the Issuers intend to incur additional Secured Debt (“Additional
Secured Debt”) which will be Priority Lien Debt permitted by each applicable
Secured Debt Document to be secured by a Priority Lien equally and ratably with
all previously existing and future Priority Lien Debt;

(B)        the name and address of the Secured Debt Representative for the
Additional Secured Debt for purposes of Section 7.8 of the Collateral Agency
Agreement is:

U.S. Bank National Association

190 S. LaSalle Street, 10th Floor

MK-IL-SLTR

Chicago, IL 60603

Attention: Global Corporate Trust

& Escrow Services

Telephone: (312) 332-6781

Facsimile: (312) 332-8009

Email: linda.garcia@usbank.com

(C)        Each of the Issuers and each other Grantor has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant filings and recordations to ensure
that the Additional Secured Debt is secured by the Collateral in accordance with
the Security Documents;



--------------------------------------------------------------------------------

(D)        Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly
executed by the Issuers and each other Grantor and Guarantor, and

(E)        the Issuers have caused a copy of this Additional Secured Debt
Designation to be delivered to each existing Secured Debt Representative.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuers have caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of the date first
set forth above.

 

GOGO INTERMEDIATE HOLDINGS LLC By:  

/s/ Barry Rowan

Name:   Barry Rowan Title:   Executive Vice President, Chief   Financial Officer
and Treasurer GOGO FINANCE CO. INC. By:  

/s/ Barry Rowan

Name:   Barry Rowan Title:   Executive Vice President, Chief   Financial
Officer, Treasurer and   Assistant Secretary

 

[Signature page to Additional Secured Debt Designation]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Agent under the Collateral Agency
Agreement, hereby acknowledges receipt of an executed copy of this Additional
Secured Debt Designation.

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Linda Garcia

Name:   Linda E. Garcia Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT 1 TO ADDITIONAL SECURED DEBT

DESIGNATION

REAFFIRMATION AGREEMENT

Reference is made to the Collateral Agency Agreement dated as of April 25, 2019
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Agency Agreement”) among Gogo Inc., a
Delaware corporation (the “Parent”), Gogo Intermediate Holdings LLC, a Delaware
limited liability company (the “Company”), Gogo Finance Co. Inc., a Delaware
corporation (the “Co-Issuer” and, together with the Company, the “Issuers”), the
other Grantors from time to time party thereto, U.S. Bank National Association,
as Trustee under the Indenture (as defined therein) and U.S. Bank National
Association, as Collateral Agent. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Agency
Agreement. This Reaffirmation Agreement is being executed and delivered as of
May 7, 2019 in connection with an Additional Secured Debt Designation of even
date herewith which Additional Secured Debt Designation has designated
additional secured debt as Priority Lien Debt (as described therein) entitled to
the benefit of the Collateral Agency Agreement.

Each of the undersigned hereby consents to the designation of additional secured
debt as Priority Lien Debt as set forth in the Additional Secured Debt
Designation of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Priority Lien Documents to which
it is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Priority Lien Document to which it is a party, are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full
force and effect and such additional secured debt shall be entitled to all of
the benefits of such Priority Lien Documents.

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Agency Agreement will apply with like effect to this Reaffirmation
Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

GOGO INC. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President, Chief     Financial
Officer and Treasurer GOGO INTERMEDIATE HOLDINGS LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President, Chief     Financial
Officer and Treasurer GOGO FINANCE CO. INC. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President, Chief     Financial
Officer, Treasurer and     Assistant Secretary GOGO BUSINESS AVIATION LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President, Chief     Financial
Officer and Treasurer GOGO LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President, Chief     Financial
Officer and Treasurer

 

[Signature page to Reaffirmation Agreement]



--------------------------------------------------------------------------------

AC BIDCO LLC By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President, Chief     Financial
Officer, Treasurer and     Assistant Secretary GOGO INTERNATIONAL HOLDINGS LLC
By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President, Chief     Financial
Officer and Treasurer GOGO CONNECTIVITY LTD. By:  

/s/ Barry Rowan

  Name:   Barry Rowan   Title:   Executive Vice President and     Chief
Financial Officer

 

[Signature page to Reaffirmation Agreement]